MANDATE

THE STATE OF TEXAS

TO THE 229TH JUDICIAL DISTRICT COURT OF STARR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on November 26, 2014, the cause upon appeal to
revise or reverse your judgment between

Osbaldo A. Saenz Jr., Appellant

V.

Osbaldo A. Saenz Sr. and Maria Estela G. Saenz Trust through their Trustee Esther A.S. Salmon, Estela
Tijerina, and the Estate of Alfredo Garza Tijerina, Deceased, Appellee

No. 04-14-00033-CV and Tr. Ct. No. DC-11-242, DC-12-250

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court’s
judgments are AFFIRMED. It is ORDERED that appellees recover their costs
of appeal from appellant.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on February 4, 2015.

                                                           KEITH E. HOTTLE, CLERK



                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-14-00033-CV

                                       Osbaldo A. Saenz Jr.

                                                     v.

   Osbaldo A. Saenz Sr. and Maria Estela G. Saenz Trust through their Trustee Esther A.S.
        Salmon, Estela Tijerina, and the Estate of Alfredo Garza Tijerina, Deceased

    (NO. DC-11-242, DC-12-250 IN 229TH JUDICIAL DISTRICT COURT OF STARR COUNTY)


TYPE OF FEE                  CHARGES        PAID          BY
MOTION FEE                         $10.00   PAID          OSBALDO SAENZ
MOTION FEE                         $10.00   PAID          OSBALDO SAENZ
MOTION FEE                         $10.00   E-PAID        MARGIL SANCHEZ
MOTION FEE                         $10.00   E-PAID        MARGIL D. SANCHEZ, JR
REPORTER'S RECORD                 $225.00   PAID          MARGIL SANCHEZ
MOTION FEE                         $10.00   PAID          OSBALDO SAENZ
MOTION FEE                         $10.00   E-PAID        MARGIL SANCHEZ, JR.
MOTION FEE                         $10.00   PAID          OSBALDO SAENZ
MOTION FEE                         $10.00   PAID          OSBALDO SAENZ JR.
COPIES                            $434.00   PAID          OSBALDO SAENZ
MOTION FEE                         $10.00   PAID          OSBALDO SAENZ
MOTION FEE                         $10.00   PAID          OSBALDO SAENZ
CLERK'S RECORD                    $112.00   PAID
STATEWIDE EFILING FEE              $10.00   PAID          OSBALDO SANCHEZ
INDIGENT                           $25.00   PAID          OSBALDO SANCHEZ
STATEWIDE EFILING FEE              $10.00   PAID          OSBALDO SANCHEZ
SUPREME COURT CHAPTER 51
FEE                                $50.00   PAID          OSBALDO SANCHEZ
FILING                            $100.00   PAID          OSBALDO SANCHEZ


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.
      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this February 4, 2015.

                                            KEITH E. HOTTLE, CLERK


                                            ____________________________
                                            Cynthia A. Martinez
                                            Deputy Clerk, Ext. 53853